Case 2:20-cv-00361 Document 25 Filed 11/02/20 Page 1 of 1 PagelD #: 100

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

GARRETT GEORGE and
ASHLEY GEORGE,

Plaintiffs and
Counterclaim Defendants,

v. Civil Action No.: 2:20-cv-00361

EVERGREEN BANK GROUP
d/b/a FREEDOM ROAD FINANCIAL,

Defendant and
Counterclaimant.

ORDER OF DISMISSAL

Upon consideration of the Evergreen Bank Group (“Evergreen”) and Plaintiff Ashley
George’s Stipulation of Dismissal, the Court ACCEPTS this Stipulation.

IT IS THEREFORE ORDERED Evergreen’s counterclaim as to and only as to Ashley
George is DISMISSED with prejudice and without costs or attorney fees and Ashley George’s
claims in this action be DISMISSED, with prejudice and without costs or attorney fees. All costs
and expenses relating to this dismissal shall be borne solely by the party incurring same.

Ashley George shall be removed as a party from this action.

2nd

SIGNED this November 2020.

day of

 

La peta Lo <p
John T. Copenhaver, Jr.
Senior United States District Judge

0142439.0733508 4827-2174-0752v1
